Case 1:21-mc-02056-RPK Document 1-1 Filed 07/14/21 Page 1 of 2 PagelD #: 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF MAKHPAL

KARIBZHANOVA FOR JUDICIAL Case No.
ASSISTANCE PURSUANT TO 28 U.S.C. § ECF Case
1782

 

DECLARATION OF JOHN W. MOSCOW IN SUPPORT OF APPLICATION
FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

JOHN W. MOSCOW declares under penalty of perjury the following:

1. I am an attorney licensed to practice law in the State of New York and am senior
counsel in the law firm Lewis Baach Kaufmann Middlemiss PLLC (“LBKM”). LBKM is counsel
to petitioner Makhpal Karibzhanova (“Makhpal”).

2. I make this declaration in support of Makhpal’s Application for Judicial Assistance
Pursuant to 28 U.S.C. § 1782 (the “Application” brought in support of the May 17, 2021 action
pending in Kazakhstan for division of marital assets (“Kazakh Proceeding”).

3. l incorporate by reference all relevant facts set forth in my May 11, 2021 declaration
in support of Makhpal’s petition for an order of judicial assistance pursuant to 28 U.S.C. § 1782
in the Southern District of New York (the “S.D.N.Y. Application”), filed in the S.D.N.Y. matter
as ECF No. 5 and attached to the instant Application as Exhibit A at p. 59.

4. I make the assertions supporting this Application based on public and non-public
documents I have reviewed and conversations with investigators and eyewitnesses to the
transactions described in the Application. I rely on the investigation and analysis conducted by
attorneys at LBKM, with other skilled legal and financial professionals retained to consult in this

matter.
Case 1:21-mc-02056-RPK Document 1-1 Filed 07/14/21 Page 2 of 2 PagelD #: 5

oF The investigation has established that persons, entities, and evidence relevant to the
Kazakh Proceeding are based in or working remotely from the Eastern District of New York, and
are properly subject to subpoena under an order granting this Application.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: July 13, 2021 04 ack dy Uo aT

)] JOHN W. Moscow
|
